department of the treasury internal_revenue_service washington d c v l l tax_exempt_and_government_entities_division ’ uniform issue list dec 5e- ten ae legend company a ceo b attorney d amount f date m date n date o ‘date p date q ira x ira y dear this is in response to your request for a letter_ruling dated date submitted by your authorized representative regarding the waiver of the 60-day rollover requirement as authorized under sec_408 of the internal_revenue_code the code with respect to the distribution of a stock certificate from ira x and the direct contribution of the cash resulting from the liquidation of the stock certificate into a new ira correspondence dated date supplemented the request page your authorized representative has submitted the following facts and representations ‘you held shares of company a stock in ira x company a formerly a publicly traded or ceo b to take the company private as part of the company reached an agreement in transition from a public company to a private company attorneys involved in the transaction were required to verify the ownership of company a you provided the attorneys with a letter from ira x’s custodian stating that ira x held big_number shares of company a stock however this letter was deemed unacceptable by the attorneys and the attorneys indicated that they must see the actual stock certificate in order to verify the shares in ira x you instructed your assistant to obtain and forward the stock certificate to attorney d the attorney for company a on date m which she did you represent that your intention in obtaining the stock certificate was simply to allow the attorneys to verify ownership of the stock you had no intention of taking a distribution of the stock from ira x and you were not aware that the stock certificate was titled in your name as opposed to ira x’s name until attorney d returned it to you approximately months later on date n after the 60-day rollover period had expired you were not aware that the transaction which was intended solely to allow the attorneys to verify ira x’s ownership of company a stock had resulted in a distribution from ira x you were not informed by ira x custodian or the attorneys that received the stock certificate that this transaction resulted in a distribution from ira x as soon as you noticed that the stock certificate was issued in your name and not the name of ira x you contacted the ira x custodian to inquire as to why the name on the stock certificate was not the name of your ira you were informed by ira x custodian for the first time that the transaction resulted in a distribution from ira x and that the 60-day rule applied you held the stock certificate until date o the new ira custodian ira y would not hold privately held stock thus on date p you sent the stock certificate to the transfer agent to be cashed in as part of company a’s conversion from a public company to a private company on date q upon receipt of the check of amount f received from the transfer agent you deposited such check directly into ira y based on the forgoing you request a ruling that the service waive the 60-day rollover requirement as authorized under sec_408 of the code with respect to the distribution of the company a stock certificate from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross ‘income distributee as the case may be in the manner provided under sec_72 of the code by the payee or sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date d i of the code are eligible for the waiver under section revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you indicates that you were not given proper guidance by the professionals ira custodian and attorneys involved in this transaction as to the proper handling of iras you never saw the stock certificate until when it was originally distributed from ira x and it remained with the attorneys for company a until after the 60-day rollover period expired the company a stock certificate distributed from ira x remained in certificate form from its distribution on date m until date p when it page was handed over to the transfer agent to be cashed in as part of company a’s conversion from a public company to a private company since the resulting cash received by you was contributed directly into a new ira you did not have the use of any cash with respect to the assets that were not rolled over within the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the company a stock certificate from ira x and subsequent sale of stock for amount f provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id - at - please address all correspondence to se t ep ra t t3 sincerely yours wees v frances v sloan’ manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
